Title: From John Quincy Adams to William Smith Shaw, 25 March 1808
From: Adams, John Quincy
To: Shaw, William Smith



My Dear Sir.
Washington 25. March 1808.

Your favour of the 5th: instt: never came to my hands untill yesterday—I have long noticed the characters of the factions which were excited among all the antient nations, in their relations with the Romans—It has been particularly remarked by Montesquieu, and its application to our own Affairs is no new thing in my mind—Modern History is full of the same phenomenon—The English and French factions in Holland, were among the earliest occasions for my observations on living man—The hats and the caps of Sweden mark the same features in human character—But there as well as in Holland the Spirit of faction was envenomed by the distribution of money, by both parties, among the principal leaders—I hope nothing of this sort has occurr’d or will occur with us.
We are at the fourth day of reading dispatches; with a Message from the President containing all the documents of Negotiation with France and with England for several years—Mr: Rose is gone—But Mr: Erskine remains here, and Mr: Pinkney has lately been re-appointed to England.
We are all well here—I am as ever, your’s
John Quincy Adams.